Citation Nr: 0307872	
Decision Date: 04/24/03    Archive Date: 04/30/03	

DOCKET NO.  98-11 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for patellofemoral syndrome 
of the left knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
left knee disability.  The veteran testified at a Travel 
Board hearing held before the undersigned at the RO in May 
1999.  The veteran and his representative were accorded a 
period of 60 days in which to submit additional medical 
evidence.  Additional copies of VA outpatient treatment 
records were received in July 1999, apparently having been 
submitted by the veteran in accordance with the discussion at 
the hearing.  

On initial review of the appeal in February 2001, the Board 
determined that since a claim for service connection for a 
left knee disability had been denied in November 1967 but had 
not been appealed, a determination was required as to whether 
the claim had been reopened by submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  
In its February 2002 decision, the Board found that the claim 
had in fact been reopened by submission of new and material 
evidence and remanded the underlying service connection claim 
to the RO for additional evidentiary development and 
adjudication.  After completion of actions taken pursuant to 
the remand, the RO continued its prior denial of service 
connection and returned the case to the Board for further 
review on appeal.  

The Board's February 2001 decision also denied the veteran's 
appeal for service connection for bilateral Achilles 
tendinitis; that matter is no longer before the Board.  The 
February 2001 decision also found that the issue of 
entitlement to service connection for patellofemoral syndrome 
of the left knee secondary to a service-connected right knee 
disability was inextricably intertwined with the issue of 
direct service incurrence and that the Board therefore had 
jurisdiction over the secondary service connection issue.  In 
view of the determination herein, however, the secondary 
service connection issue is moot and need not be addressed.


FINDINGS OF FACT

1.  The veteran was treated in service for a left knee 
disorder suspected to be chondromalacia patella.  

2.  The competent medical evidence supports a finding that 
the veteran's current left knee disability, diagnosed as 
patellofemoral syndrome, is etiologically related to the knee 
pathology documented in service.  


CONCLUSION OF LAW

Patellofemoral syndrome of the left knee was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained the RO's determination that 
the evidence of record was inadequate to support the granting 
of service connection for a left knee disorder.  The Board's 
remand apprised the veteran of the need for medical records 
as a basis for adjudicating his claim.  The November 2002 
supplemental statement of the case set forth the full text of 
the VCAA regulations.  

In addition, the record shows that in June 2002 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told him that medical records would be obtained if 
he provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to the VA 
were provided.  The veteran did not respond, and there is no 
indication in the record that additional relevant evidence 
exists that he wants to have considered in conjunction with 
this claim.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA, such that the VA would 
make official requests for all records for which the veteran 
provided adequate identifying information and executed 
release authorizations.  In the aggregate, the statement of 
the case, the supplemental statement of the case, and the RO 
letters are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support his 
claim, the information he must supply to permit VA assistance 
in developing his claim, and the evidence to be procured by 
the VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All referenced VA outpatient treatment 
records were requested, and all available records were 
obtained.  Pursuant to the Board remand, the veteran 
underwent a VA examination for the express purpose of 
determining whether his current left knee disorder is related 
to service.  To the extent that the Board can ascertain, 
there is no additional VA or private evidence that might be 
obtained to substantiate the claim.  VA is not required under 
the VCAA to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2002) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background 

Service medical records show that the musculoskeletal system 
was reported as normal on a September 1965 examination for 
enlistment in the Air Force.  In June 1966 the veteran was 
seen for complaints of pain in both knees, which was noted to 
have occurred intermittently for a number of years.  There 
were no positive findings on examination.  He was referred 
for orthopedic consultation.  He denied present injury to the 
knees and related that for the past few years he had had 
intermittent pain about the patellae.  The pain increased on 
going up or down stairs and decreased with rest.  Examination 
showed no abnormal findings.  X-rays were normal.  

The veteran was hospitalized at a service department hospital 
for a period of 33 days in June and July 1966.  On 
examination of the left knee, there was some pain on movement 
of the patella.  The initial impression was of questionable 
chondromalacia of the patella, mild.  X-rays were negative 
for significant bone or joint abnormality.  During the 
hospitalization, the veteran was placed on complete bed rest 
for several days and then placed in a cylinder cast of the 
left leg and ambulated.  The cast was removed after 10 days, 
after which he complained of no more joint pain.  While in 
the cast, the veteran complained of multiple joint symptoms, 
fleeting in nature, without physical findings and was 
referred to psychiatry with a question of malingering.  It 
was recommended that he be sent back to duty with a profile 
and that there be no further hospitalization unless treatment 
was definitely indicated.  The discharge diagnoses were left 
knee pain and multiple joint pain of unknown etiology and 
suspected chondromalacia of the left knee.

The veteran was seen on several subsequent occasions in July 
and August 1966 for complaints of knee pain without physical 
findings.  At a medical board examination in January 1967, 
the lower extremities were reported as normal.  

In his original application for service-connected VA 
disability benefits, received in August 1987, the veteran 
requested service connection for pain in both knees.  He 
underwent a VA examination in October 1967 in connection with 
that claim.  He complained of occasional pain in the knees.  
X-rays were negative.  The diagnosis was no orthopedic 
condition of the left knee found on examination.

By a rating decision of November 1967, the RO denied service 
connection for a left knee disability.  By the same rating 
decision, the RO granted service connection for a "right knee 
condition," rated noncompensably disabling.  A 10 percent 
rating was later assigned for the right knee from September 
1996.  

A VA examination was performed in October 1996.  The veteran 
complained of bilateral knee pain.  The examination findings 
and diagnoses were limited to the right knee.

The veteran requested in November 1996 that the claim for 
service connection for a left knee disability be reopened.  

Medical reports from Lawrence and Memorial Hospital dated 
from 1973 to 1996 show that X-rays of the left knee taken in 
June 1996 showed no abnormalities.  

The veteran underwent a VA examination in April 1998.  He 
described his left knee problems as giving way, pain, and 
decreased motion with crepitus.  The examiner found that the 
left knee had at least a component of patellofemoral 
syndrome.  There was no evidence of instability, arthritis, 
or any other mechanical or orthopedic cause for his pain.  
The examiner saw no evidence to link the veteran's current 
severe problems to military service.  

A number of documents relevant to the claim were received 
from the veteran in August 1998.  Included was a July 1980 
statement from J. H. Derby, M.D., who reported that he saw 
the veteran for complaints of knee pain after bumping his 
knees.  He related that there were no objective findings 
other than some pain on compression of the patella with 
tenderness in the region.  X-rays and an arthrogram in April 
1980 were normal.  He stated that an injury at the veteran's 
employment was insignificant but was of the type that could 
set off a recurrence of pain due to chondromalacia.  He 
expressed the belief that the veteran had some roughness of 
the cartilage on the underside of both kneecaps, which 
preceded his current employment.  Also included were a copy 
of a May 1980 letter from a lawyer to Dr. Derby, an August 
1980 statement from J. P. Zeppieri, and documents associated 
with a workmen's compensation claim.

The veteran testified at his May 1997 Travel Board hearing 
that service medical records documented treatment for 
suspected chondromalacia during service.  He stated that 
after service he had first gone to the VA in October 1968 
because of his knees.  He indicated that physicians had told 
him that there was a medical nexus between his current left 
knee disability and service. 

The veteran presented additional evidence at the Travel Board 
hearing.  In addition to duplicate copies of documents 
already on record, the veteran submitted an April 1980 X-ray 
report of the knees reporting normal findings.  Also 
submitted was a copy of a September 1998 VA whole body bone 
scan which was taken because of polyarthralgia of multiple 
joints, including the knees.  No findings pertaining 
specifically to the knees were recorded.  Also included was a 
May 1997 VA outpatient treatment record pertaining to an 
evaluation at a rheumatology clinic regarding pains of 
multiple joints, including the knees.  A May 1980 attending 
physician's report prepared by Dr. Derby showed a diagnosis 
of chondromalacia patellae.

VA outpatient treatment records dated from 1996 through 2000 
are of record. Treatment entries show multiple evaluations 
for multiple joint pains.  Other recorded diagnoses included 
sensory polyneuropathy, gout, osteoarthritis and multiple 
arthralgias and myalgias.  

The veteran underwent a VA examination in August 2002 
pursuant to the Board remand.  The examiner indicated that he 
had reviewed the veteran's service medical records and 
followed the specific instructions in the Board's remand.  
The examiner stated that the veteran had evidence of chronic 
patellofemoral joint dysfunction with chondromalacia patellae 
and degenerative changes of the left patella with clinical 
signs and symptoms.  He expressed the opinion that this 
disability was related to the complaints and clinical 
observations during service.  He noted that a current X-ray 
showed mild sclerotic changes in the anterior patella, which 
probably represented degenerative joint disease.

A large quantity of medical evidence was received from the 
Social Security Administration in September 2002, which 
consisted largely of VA outpatient treatment records and 
duplicates of material already on file.  The decision of a 
Social Security Administration administrative law judge dated 
in March 2002 found that the veteran was entitled to 
disability benefits from June 1999.  A June 1996 examination 
for disability determination purposes refers to probable 
arthritic complaints of the large joints from years of trauma 
in the construction trade.  A report received by the Social 
Security Administration in October 2000 from J. R. Waterman 
noted that the veteran had gout and osteoarthritis.  

Legal criteria  

Service connection may be established for disability, which 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the disorder at 
issue was not detected.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (2002).  The burden of proof is on the 
government to rebut the presumption.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidence and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  38 
C.F.R. § 3.304(b)(1) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991); Vanerson v. West, 12 Vet. App. 
254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

Discussion  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Post service medical records show that the veteran has had 
well documented complaints of pain in his left knee for a 
number of years for which the predominant diagnosis has been 
patellofemoral syndrome, though outpatient treatment reports 
and other medical records suggest that other disorders are 
also present, including osteoarthritis, polyarthralgias and 
myalgias affecting various other parts of his body.  
Patellofemoral syndrome was diagnosed at the most recent VA 
examination, which was performed specifically for the purpose 
of resolving issues involved in the present appeal.  The 
well-established diagnosis of patellofemoral syndrome 
satisfies the first of the above-cited elements of a service 
connection claim, notwithstanding that other disorders may 
involve symptoms that affect the knee.  There is medical 
opinion of record to the effect that chondromalacia of the 
knee is a component of the patellofemoral syndrome.  

During service the veteran was seen on a number of occasions 
for left knee pain that was ultimately deemed sufficient to 
warrant hospitalization for a period of more than a month, 
during which period the leg was placed in a cast for 10 days.  
The fact that a diagnosis of suspected chondromalacia was 
suspected despite the absence of significant physical 
findings on examination must, with resolution of reasonable 
doubt in favor of the veteran, be accepted as evidence that 
pathology of the left knee was in fact present in service for 
the purpose of satisfying element two, notwithstanding that 
other service records suggest a functional component for the 
some of veteran's complaints.  

Evidence of a nexus between current disability and service is 
found in the report of the VA examination of August 2002 
which resulted in a medical opinion that the post service 
patellofemoral syndrome is related to the pathology treated 
in service.  The Court has stated that in evaluating the 
probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  

The Board finds that the August 2002 medical opinion is 
entitled to considerable probative value in adjudicating the 
present claim.  The opinion reflects a careful review of all 
of the evidence of record pertaining to the status of the 
veteran's left knee during and since service.  The opinion is 
unequivocal and is based on a well-documented factual 
premise.  The examiner's conclusion in part reflects a 
finding that the veteran had chondromalacia in service as 
well as at the present time.  The absence of physical 
findings in service to support the diagnosis of suspected 
chondromalacia does not disqualify the factual premise of the 
opinion, given Dr. Derby's statement in July 1980 that "pain 
from chondromalacia patellae can be present even though there 
are no objective findings."  The VA is consistent with that 
of Dr. Derby, who has expressed a clear relief that the 
veteran has softening or slight erosion of the cartilage 
under the sides of his kneecaps.  

The Board has considered service department medical evidence 
that the knee pain that led to the hospitalization in service 
was reported by the veteran to have been present for some 
time before he entered active service but finds that no 
question of aggravation of a preservice disability is raised.  
The law establishes a presumption that the veteran was in 
sound condition when examined, accepted and enrolled for 
service accept as to defects noted at entrance.  In the 
present case, no pathology of the left knee was "noted" at 
the time of enlistment.  The knee was reported as normal on 
examination for enlistment; therefore the presumption of 
soundness applies.  Furthermore, pain in and of itself does 
not constitute a ratable disability in the absence of some 
underlying condition that accounts for it.  The presence of 
pain before service does not establish that chondromalacia or 
any other underlying disability was also present before 
service.  Consequently, the record cannot reasonably be 
interpreted to show that a chronic left knee disorder of any 
kind was clearly and unmistakably manifest before service 
such as to rebut the presumption of soundness.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).  Furthermore, even if 
the presumption were rebutted, the evidence describing the 
hospitalization in service would have to be interpreted as 
evidence of an increase in severity of any preexisting 
condition such as to raise a presumption of aggravation.  The 
record does not contain evidence that would establish clearly 
and unmistakably that the increase was due to natural 
progression of a preservice disorder.  

The Board finds that the positive and negative evidence of 
record is at least in relative equipoise with respect to 
whether the veteran's current left knee disability is related 
to service.  The benefit of the doubt rule therefore applies, 
and the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for patellofemoral syndrome of the left 
knee is granted.  



                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

